Citation Nr: 0101398	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-20 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from December 1968 to 
October 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a February 1998 rating decision, 
in which the RO denied the veteran's claim for an increased 
rating for PTSD.  The disorder was evaluated as 30 percent 
disabling, with an effective date from July 1993.  The 
veteran filed an NOD in August 1998, and the RO issued an SOC 
in August 1999.  The veteran filed a substantive appeal in 
October 1999.  

It is also noted that, in an August 1998 Board decision, the 
veteran's appeal for service connection for bilateral hearing 
loss and tinnitus were remanded to the RO for additional 
development.  In an August 1999 rating decision, the RO 
service connected the veteran for left ear hearing loss and 
for tinnitus, awarding a noncompensable and 10 percent 
rating, respectively, for those disorders.  The RO also 
denied the veteran service connection for right ear hearing 
loss at that time.

In a subsequent VA Form 9 (Appeal to Board of Veterans' 
Appeals), dated in October 1999, the veteran, apparently 
through his service representative, indicated that he was 
"satisfied with rating assigned for hearing loss."  
Thereafter, in a letter to the veteran from the RO, dated in 
May 2000, the veteran was informed that his statement in the 
October 1999 VA Form 9 was being accepted as a withdrawal of 
his appeal for right ear hearing loss.  The RO further noted 
that, in the event that the veteran had not intended that 
statement as a withdrawal, he should notify the RO as soon as 
possible.  A copy of the letter was also sent to the 
veteran's service representative.  No reply to the RO's 
letter was received from either the veteran or his 
representative.  

In view of these particular facts, and following review of 
the medical evidence, which reflects normal hearing in the 
veteran's right ear for VA rating purposes, the Board finds 
that the veteran has withdrawn his claim for service 
connection for right ear hearing loss, and that, therefore, 
that issue is no longer in appellate status.  Furthermore, 
the Board finds that the veteran's claims for service 
connection for left ear hearing loss and tinnitus have been 
granted, and, thus, they also are no longer in appellate 
status.  

REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims (Court) has confirmed this obligation 
over the years.  See Allday v. Brown, 7 Vet.App. 517, 526 
(1995); Green v. Derwinski, 1 Vet.App. 121, 124 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet.App. 454, 456 (1993); see also 38 C.F.R. § 3.326 
(2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In addition, the Veterans Benefits 
Administration has issued Fast Letter 00-87 (Nov. 17, 2000), 
Fast Letter 00-92 (Dec. 13, 2000), and Fast Letter 01-02 
(Jan. 9, 2001), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  In the present case, we find that 
additional development is necessary before the Board can 
reach a decision with respect to the veteran's appeal.  


In reviewing the veteran's claims file, we note that he was 
service connected for PTSD in an October 1995 rating 
decision, and was awarded a 30 percent disability rating.  In 
January 1998, the veteran was medically examined for VA 
purposes.  It was noted that he was incarcerated in a federal 
prison in Atlanta, Georgia, and had about 11 more years on 
his sentence.  The veteran indicated that he had last worked 
in the 1980s, and had, at that time, had difficulty getting 
along with people, as well as problems in communicating with 
others.  During the course of his interview, the veteran 
complained that he was always a little nervous and did not 
sleep well.  He reported suffering from nightmares, and said 
he tried to avoid anything that reminded him of the Vietnam 
War.  The veteran reported that he suffered from depression 
sometimes, although he admitted that this was due in part to 
his incarceration.  He also reported suffering from crying 
spells and suicidal ideation.  The veteran indicated that he 
did not experience any hallucinations or delusions, and he 
was socially avoidant and withdrawn.  During the interview, 
he was noted as tense, and showed no affect.  The examiner's 
impression was PTSD.  

Since the above noted VA examination in January 1998 some 
three years ago, the veteran has not undergone a VA 
examination.  The Board is cognizant that we are not 
competent to ascertain the degree to which a disability has 
manifested itself without a solid foundation in the record, 
grounded in medical evidence.  See Rucker v. Brown, 10 
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991).  Therefore, given the number of 
years since the veteran was last afforded a VA examination, 
and the need for more current findings, the Board believes 
the veteran should undergo a current VA examination to better 
assess his level of disability.

We do recognize that there were other, unrelated claims being 
processed during the intervening period, and we also 
recognize that the veteran's incarceration (assuming that he 
remains in confinement) makes examination administratively 
difficult.  However, we are bound by the numerous holdings of 
the Court, to which we have alluded above, to the effect that 
we must render our decisions on the basis of contemporaneous 
findings.  See Bolton v. Brown, 8 Vet.App. 185, 190-91 (1995)


(veteran in correctional facility is entitled to thorough and 
contemporaneous VA medical examination); Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991) ("those who adjudicate claims of 
incarcerated veterans [should] be certain that they tailor 
their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow veterans."). 

Accordingly, further appellate consideration will be 
deferred, and the veteran's increased rating claim for PTSD, 
is REMANDED to the RO for the following action:

1. The RO should ask the veteran whether he 
has received any treatment for his service-
connected PTSD.  Based upon his response, 
the RO should obtain copies of any 
pertinent treatment records referable to 
treatment for the disorder from the 
identified source(s), and associate them 
with the claims folder.  

2. The veteran should be scheduled for a 
psychiatric examination to evaluate the 
level of disability of his service-
connected PTSD.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this Remand must be made available 
to and be reviewed by the examiner prior to 
the examination.  The report of examination 
should provide detailed descriptions of all 
current psychiatric symptomatology, to 
include the identification of any diagnoses 
other than PTSD.  In particular, to the 
extent possible, the examiner should 
distinguish symptoms directly attributable 
to the veteran's service-connected PTSD, as 
compared to those symptoms attributable to 
any other identified psychiatric disorder.  
The examiner should also be requested to 
assign a numeric score on the Global 
Assessment of Functioning (GAF) scale, and 
to describe what the score means for the 
veteran in terms of his psychological, 
social, and occupational functioning 
pertaining to his service-connected PTSD.  
The examiner should then indicate the 
current degree of disability due to the 
veteran's PTSD, providing a complete 
rationale for any opinion expressed.  

3. Thereafter, the RO should review the 
examination report and ensure that all of 
the requested findings and opinions are 
included.  If not, the report should be 
returned to the examiner for corrective 
action.  

4. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by the 
RO, the RO should again consider the 
veteran's claim for an increased rating for 
PTSD.  If action taken remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC concerning all 
evidence added to the record since the last 
SOC.  Subsequently, the veteran should be 
given the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


